By the Court.
If we assume that this appeal is properly before us, the decree of the Superior Court dismissing the petition must be affirmed. It appears that the petitioner has obtained in the Superior Court a judgment against the respondent in an action at law; that this judgment remains unsatisfied; and that the respondent, who is a woman, intends to come within the Commonwealth, and, after remaining a few days, to depart from it. The complaint of the petitioner is, that the statutes which prescribe the proceedings which can be taken against the person of a woman, in order to compel her to satisfy an execution issued on a judgment at law, do not afford an adequate remedy; and he asks that the chancery writ of ne exeat may is§ue, that she may be arrested and compelled to give bail or security that she will pay the judgment. See Pub. Sts. c. 162, §§ 3, 6-17. The statutes must be considered as providing the only remedies which the Legislature intended that a plaintiff should have to enforce an execution at law against the person of a woman, and the writ of ne exeat has never been issued in aid of legal, as distinguished from equitable process, or for the purpose of obtaining security from a defendant in an action at law. 2 Dan. Ch. Pract. (4th Am. ed.) 1698 et seq.

Decree dismissing petition affirmed.